Citation Nr: 1022551	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-01 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD) to include 
extraschedular consideration.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
October 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Seattle, 
Washington, Department of Veterans' Affairs (VA) Regional 
Office (RO).  The claims folder was subsequently transferred 
to the RO in White River Junction, Vermont.

The Board observes that a claim for a total disability rating 
based upon individual unemployability (TDIU), as due to PTSD, 
has been raised by the Veteran during the pendency of this 
appeal.  However, the medical evidence of record also raises 
the issues of entitlement to extraschedular consideration 
under 38 C.F.R. § 3.321 as well as entitlement to a TDIU 
under 38 C.F.R. § 4.16(b) as due to PTSD.  As further 
discussed below, in light of the recent case, Rice v. 
Shinseki, 22 Vet. App. 447 (2009), entitlement to TDIU is 
properly considered as part of the determination of the 
appropriate disability under evaluation rather than as a 
separate claim.  

The issue of entitlement to extraschedular consideration for 
PTSD under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 
4.16(a) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record demonstrates that the 
Veteran's PTSD has resulted in at least moderate to 
moderately severe difficulties both socially and 
occupationally, and his Global Assessment of Functioning 
(GAF) scores have been as low as 48; the evidence reveals one 
report of suicidal ideation but does not show spatial 
disorientation, delusions, grossly inappropriate behavior, or 
that the Veteran is a persistent danger of hurting himself or 
others. 




CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
rating of 70 percent for the service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

The Veteran's claim here arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

Throughout the rating period on appeal, the Veteran has been 
assigned a 50 percent evaluation for PTSD.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this general rating formula, a
50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 
70 indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
ranging from 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

Analysis

Veteran has maintained that his service-connected PTSD 
warrants a disability rating in excess of the 50 percent 
currently assigned.  

The Board here finds that the record supports the next-higher 
70 percent evaluation throughout the entirety of the rating 
period on appeal.  In so finding, the Board points to VA 
outpatient treatment reports from February 2001 to September 
2006 reflecting PTSD symptoms including anxiety, depression, 
nightmares, and panic attacks.  More specifically, a February 
2002 Vet Center intake examination revealed that the Veteran 
had a suspicious and defensive manner, a retarded pace of 
speech, and tense motor activity.  The examination also noted 
the Veteran had road rage and feelings of intense anger.  He 
reported that he could not get along with people and had a 
low tolerance for frustration, and also exhibited distrust, 
nervousness and restlessness.

The Board also calls attention to a May 2002 indemnity 
insurance claim report, in which the Veteran's private 
psychiatrist, Dr. M.A.M., reported that the Veteran was 
unable to perform his job duties due to poor concentration 
and emotional lability.  In a subsequent June 2002 letter, 
that same doctor reported that the Veteran's symptoms 
included depression and irritability, as well as nightmares, 
flashbacks, sleep disturbance, impaired memory, impaired 
concentration and loss of interest in recreational 
activities.  The Veteran was unable to cope with stressful 
situations in the workplace or at home.  

A June 2002 VA examination further demonstrated occupational 
impairment due to PTSD.  Such report noted that The Veteran 
had received medical leave from work recently for symptoms of 
stress.  He was assigned a GAF score of 55 by the VA 
examiner.  A January 2003 fee basis examination that followed 
detailed symptoms of sleep disturbance, nightmares, night 
sweats, restlessness, startle reaction, avoidance of people, 
social isolation, anger, poor short term memory, 
anxiety/panic attacks, withdrawal from family functions and 
sports and avoidance of newspapers or television news.  The 
Veteran was on medication for PTSD symptoms.  It was noted 
that the Veteran had a long string of firings until he found 
a job where he was quite isolated.  

In January 2003 and October 2003 reports by a private 
psychiatrist, Dr. E.H.A., the Veteran's PTSD symptoms 
included depression, difficulty concentrating, feelings of 
loss, guilt, poor motivation, anger, withdrawal, isolation, 
lack of enjoyment, sleep disturbance and impulsivity.  The 
Veteran was provided GAF scores ranging from 55 to 60.  Dr. 
E.H.A. noted that the Veteran had a moderate worsening of 
symptoms, and he had a great deal of difficulty dealing with 
people who are authoritative.  Dr. E.H.A. also found that the 
Veteran's motivational factors, coupled with the degree of 
depression, scattering, difficulty in focus, concentration 
and impulsivity would impede his capacity, or at least make 
it difficult for him to retrain for a new job.  He was 
provided a prognosis of guarded.  Finally, Dr. E.H.A. found 
that based on the present evidence and observations of the 
Veteran's psychological state, with a moderate worsening of 
his current signs and symptoms, he was still not ready to 
return to work.  

In an undated letter received with the Veteran's February 
2004 notice of disagreement, a private psychologist and 
acquaintance of the Veteran (who was not treating  the 
Veteran), C.H., reviewed some treatment records by Dr. E.H.A. 
and found that the Veteran's daily routine and predictability 
of his warehouse job was successful in reducing his 
hyperarousal and hypervigilence.   However, approaching the 
job market now presented a formidable challenged for him as 
he lacked confidence and became increasingly anxious in 
interviews, evaluations and social interactions.  C.H. found 
that these symptoms rendered the Veteran unfit for work and 
unfit to attend school. 

In an August 2005 letter, Dr. M.A.M. noted that the Veteran 
continued to suffer from significant medical problems 
including severe peripheral vascular disease and PTSD.  He 
also noted that the Veteran was being followed by a private 
psychologist, Dr. E.H.A. and at the VA for his PTSD.  
Finally, Dr. M.A.M. reported that he believed the Veteran was 
disabled from any occupation at present and was unlikely to 
be able to return to the workforce in the future.  

In a June 2006 insurance form, Dr. M.A.M. reported that the 
Veteran was diagnosed with PTSD with symptoms including a 
decrease in motivation and sleep disturbance.  He found that 
the Veteran's progress with respect to his response to 
treatment had reached a plateau, that he was unable to return 
to work and that it was unlikely that he was unable to return 
to work in the future.  

In a February 2009 VA examination, the Veteran reported 
depression symptoms, panic attacks, a reluctance to engage in 
social activities, a reluctance to engage in conversations 
and/or events which would recall previous traumas, and no new 
social friendships since the last evaluation.  The Veteran 
was emotionally blunted, guarded, and lacked any real 
positive expectations for further fruition of long term 
plans.  He also had hyperarousal, sleep disturbance, moderate 
vigilance and episodic difficulties with concentration.  The 
examiner also noted moderate to moderately severe 
difficulties with social and occupational interactions, 
secondary to primary symptoms of anxiety, depression, 
difficulty concentrating, difficulty with motivation and 
difficulty adapting to workplace changes.  The Veteran was 
assigned a GAF score of 48 to 50.  The examiner concluded 
that the overall impact of the Veteran's present 
psychological stress did pose at least moderate to moderately 
severe difficulties for his social and occupational 
interactions.  

Thus, the above evidence demonstrates significant 
occupational impairment due to the Veteran's PTSD.  He also 
exhibited significant interpersonal problems, notably issues 
with anger and irritability which kept him isolated from 
others and impaired his social relationships.  Moreover, the 
GAF score of 48 indicates serious symptoms and serious 
impairment in social and occupational functioning.  For all 
of these reasons, the Board concludes that the Veteran's 
disability picture most nearly approximates the criteria for 
the next-higher 70 percent evaluation throughout the rating 
period on appeal.

While a 70 percent rating is found to be warranted, there is 
no support for an evaluation in excess of 70 percent for any 
portion of the rating period on appeal.  Despite the 
occupational and social impairment demonstrated in the 
record, there is no showing of gross impairment in thought 
processes or grossly inappropriate behavior.  In fact, aside 
from a finding of retarded pace of speech in a February 2002 
Vet Center report, his speech was consistently normal 
throughout the rating period on appeal.  His thought 
processes were consistently coherent.  Indeed, at the June 
2002 VA examination, it was expressly noted that there was no 
indication of psychosis, delusional disorder or 
hallucinations.  Subsequent VA examination in February 2009 
again indicated that there was no delusional disorder or 
loosened associations.

Moreover, despite his irritability and a reference to road 
rage, the Veteran has not been shown to be a persistent 
danger of hurting himself or others.  A September 2006 VA 
treatment report indicated suicidal ideation, with no plan, 
but this is contemplated by the 70 percent evaluation and 
does not, standing alone, support a 100 percent rating.  
Furthermore, the Veteran's hygiene has been reported as 
neatly dressed with no grooming issues.  He has also been 
consistently well-oriented and has no severe memory deficits.  
Moreover, there is evidence that the Veteran is able to 
maintain an effective relationship with his wife and her 
family.  For example, the February 2009 VA examination noted 
that he occasionally went ice-fishing with his brother in-
law.  

Furthermore, while the Veteran's GAF scores ranged from 48 to 
60, indicating a moderate to serious severity of symptoms, 
evaluations are not assigned based solely upon GAF scores, 
and the symptomatology described in the record fails to more 
nearly approximate the criteria for a 100 percent rating at 
any point during the course of the appeal.

For all of the foregoing reasons, while an increased 
evaluation of 70 percent is justified, assignment of the 
next-higher 100 percent rating is not warranted here.   The 
Board notes that in reaching these conclusions, the benefit 
of the doubt doctrine has been appropriately applied. See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating of 70 percent for PTSD is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits. 


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
extraschedular consideration for PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

The Veteran is currently service-connected for PTSD, rated as 
70 percent disabling, with a total combined evaluation of 70 
percent.  

The objective medical evidence reflects that the Veteran has 
not worked for a period of years since 2002.  In a May 2002 
indemnity insurance claim report, Dr. M.A.M., reported that 
the Veteran was diagnosed with PTSD and was unable to perform 
job duties due to poor concentration and emotional lability.  
In a June 2002 private medical report, Dr. M.A.M. noted that 
the Veteran recently had labor problems in the workplace and 
was unable to deal with the attendant pressures in the 
workplace.  In the June 2002 VA examination, the Veteran 
reported having received medical leave from work recently for 
symptoms of stress and the examiner concluded that the 
overall impact of the Veteran's present psychological 
distress would have an impact upon his employability but not 
preclude it.  In the June 2003 QTC examination, the examiner 
noted that the Veteran had persistent symptoms of increased 
arousal, sleep disturbance, angry outbursts, hypervigilence 
in crowds or restaurants, exaggerated startle response which 
had persisted for years, impaired social and occupational 
functioning and had a long string of firings until he found a 
job where he was quite isolated.  

In an undated letter received with the Veteran's February 
2004 notice of disagreement, C.H., a private psychologist who 
was not treating the Veteran, reviewed some treatment records 
and found that the Veteran's daily routine and predictability 
of his warehouse job was successful in reducing his 
hyperarousal and hypervigilence, however, approaching the job 
market now presented a formidable challenged for him as he 
lacked confidence and became increasingly anxious in 
interviews, evaluations and social interactions.  C.H. found 
that these symptoms rendered the Veteran unfit for work and 
unfit to attend school.  

In August 2005, Dr. M.A.M. noted that Veteran was continued 
to suffer from significant medical problems including severe 
peripheral vascular disease and PTSD and that he believed the 
Veteran was disabled from any occupation at present and was 
unlikely to be able to return to the workforce in the future.  
In a June 2006 insurance form, Dr. M.A.M. found that the 
Veteran's progress with respect to his response to treatment 
for PTSD and peripheral vascular disease had plateaued, that 
he was unable to return to work and that it was unlikely that 
he was unable to return to work in the future.  Finally, the 
February 2009 VA examiner concluded that the overall impact 
of the Veteran's present psychological stress does pose at 
least moderate to moderately severe difficulties for his 
social and occupational interactions.  

The above evidence pertaining to the Veteran's employment 
status raises the question as to unemployability.  Given 
this, and seeing that he now meets the appropriate percentage 
thresholds for a schedular award of TDIU, an opinion should 
be obtained as to the Veteran's employability.  In so 
finding, the Board recognizes that a claim for TDIU was 
previously adjudicated by the RO as a separate freestanding 
claim in a June 2006 rating decision.  However, in light of 
the recent case Rice v. Shinseki, 22 Vet. App. 447 (2009), 
entitlement to TDIU is properly considered as part of the 
determination of the appropriate disability rating rather 
than as a separate claim.  In this regard, the Board finds 
that as the Veteran claims a higher rating for his PTSD is 
warranted and, as PTSD is his only service-connected 
disability, his claims for unemployability specifically 
relate to his service-connected PTSD, of which, he is seeking 
the maximum benefit available.  

Moreover, the evidence of record raises the issue of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2009).

Under 38 C.F.R. § 3.321(b)(1) (2009), an extraschedular 
rating may be assigned in the case of "an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  In this case, the evidence 
of record indicates that the Veteran was last employed in 
2002 and several private and VA medical opinions note that he 
was unable to perform job duties due to poor concentration 
and emotional lability, had labor problems in the workplace, 
was unable to deal with the attendant pressures in the 
workplace, he received medical leave from work for symptoms 
of stress, was disabled from any occupation at present, unfit 
to attend work, unfit to attend school, unable to return to 
work, the overall impact of his present psychological 
distress would have an impact upon his employability but not 
preclude it, it was unlikely that he was able to return to 
work in the future and his PTSD symptoms impaired social and 
occupational functioning.  Therefore, the record reasonably 
raises the question of whether the Veteran's disability has 
markedly interfered with his employment pursuant to 38 C.F.R. 
§ 3.321(b)(1).  

The Board itself may not assign an extraschedular rating in 
the first instance, but must leave that initial determination 
to the Under Secretary for Benefits or the Director of the 
Compensation & Pension Service.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001) (recognizing that "the [Board] is not 
authorized to assign an extraschedular rating in the first 
instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); accord 
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996).  

The Board may, however, consider and adjudicate the issue of 
whether the RO should refer such a matter to appropriate 
personnel for extraschedular consideration pursuant to the 
procedures of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), and 
further may determine, after an initial review by the 
authorities pursuant to §§ 3.321(b)(1) and 4.16(b), the 
propriety of assigning an extraschedular evaluation.  
Smallwood, supra; Floyd, supra ("38 C.F.R. § 3.321(b)(1) acts 
as a funnel to channel requests for an extraschedular rating 
through certain officials who possess the delegated authority 
to assign such a rating in the first instance") (emphasis in 
original).  

In determining whether unemployability exists, consideration 
may also be given to the veteran's level of education, 
special training, and previous work experience, but it may 
not be given to his or her age or to any impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2009).  Thus, the Board determines that remand for 
consideration of the issues of entitlement to an 
extraschedular rating for PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16 (b), is 
warranted.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, and to ensure full 
compliance with due process requirements in light of the 
holdings of the Court and the VA General Counsel, it is the 
opinion of the Board that additional development of the 
record is required.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of 
a claim for an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), as well as for a 
claim for a TDIU under 38 C.F.R. § 4.16, 
and permit him the full opportunity to 
supplement the record as desired.  Any 
additional development should be 
undertaken as necessary, to include 
determining whether a VA examination 
should be afforded.

2.  Schedule the Veteran for a VA 
examination to determine his degree of 
unemployability.  The examiner should 
review the claims folder and, after 
objective evaluation, opine whether it is 
at least as likely as not that the Veteran 
is unable to obtain or retain 
substantially gainful employment.  Any 
conclusion should be supported by clear 
rationale.  If the examiner cannot respond 
without resorting to speculation, he 
should explain why a response would be 
speculative. 

3.  Thereafter, consider whether the 
criteria for submission for assignment of 
an extraschedular rating for PTSD pursuant 
to 38 C.F.R. § 3.321(b)(1) have been met.  
If such criteria are met, the case should 
be referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If the determination 
remains unfavorable to the Veteran, he 
should be furnished with a supplemental 
statement of the case and an opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


					(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


